1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     DAVID J. ZAPPA
7
8                              IN THE UNITED STATES DISTRICT COURT
9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case No. 2:15-CR-0184 WBS
12                        Plaintiff,
                                                     STIPULATION AND ORDER
13           v.                                      TO ALLOW TRAVEL AND TO MODIFY
                                                     CURFEW
14    DAVID J. ZAPPA,
15                        Defendant.                 JUDGE: Hon. Kendall J. Newman
16
17
18          IT IS HEREBY STIPULATED by and between plaintiff, United States of America, and

19   defendant, David J. Zappa, that Mr. Zappa may travel to Santa Rosa, California, for purposes of

20   managing personal property in storage there. The parties have also agreed to temporarily enlarge

21   his curfew to accommodate a medical procedure. The following temporary conditions have been

22   reviewed and approved by Pretrial Services.

23          1. Mr. Zappa may leave his approved residence (Pete’s Place in Sacramento) at 5:45

24                a.m. on Friday, November 8, to meet a Pretrial Services officer and have his ankle

25                bracelet temporarily removed for the medical procedure. He shall return to Pretrial

26                Services following the procedure so that the bracelet may be reinstalled.

27          2. Mr. Zappa may travel to Santa Rose once the bracelet is reinstalled and shall return to

28                his usual residence (Pete’s Place) by 11:00 a.m. on Tuesday, November 12.

                                                                            U.S. v. Zappa, 15-CR-0184 WBS
1           3. At all times Mr. Zappa shall be monitored by his third-party custodian, Molly Zappa,
2               and shall spend each evening at her home. He will be subject to location monitoring
3               throughout his visit using his existing monitoring equipment.
4           4. Mr. Zappa may be outside the home between 8:00 a.m. and 8:00 p.m. during each day
5               of his visit and shall return to Pete’s Place in Sacramento no later than 11:00 a.m. on
6               Tuesday, November 12.
7           Pretrial Services advises that Mr. Zappa is in compliance with his conditions of release.
8    Pretrial has reviewed and approved this request, which is similar to requests granted in 2017,
9    2018, and 2019. Officer Basurto will also confirm this information with Ms. Zappa, who is her
10   father’s third-party custodian. Ms. Zappa is aware of her father’s conditions of release and has
11   advised Pretrial Services that she does not have internet service or Wi-Fi at her house. Mr.
12   Zappa’s existing conditions (which remain in force) preclude internet and computer access
13   except as authorized in advance by Pretrial Services.
14                                                Respectfully submitted,
15
16                                                HEATHER E. WILLIAMS
                                                  Federal Defender
17
18   Dated: November 4, 2019                      /s/ T. Zindel
                                                  TIMOTHY ZINDEL
19
                                                  Assistant Federal Defender
20                                                Attorney for David J. Zappa

21                                                McGREGOR SCOTT
                                                  United States Attorney
22
23   Dated: November 4, 2019                      /s/ T. Zindel for M. Chernick
                                                  MIRA CHERNICK
24                                                Assistant U.S. Attorney
                                                  Attorney for Plaintiff
25
26
27
28
                                                                            U.S. v. Zappa, 15-CR-0184 WBS
1                                              ORDER
2           The above request is granted. Mr. Zappa shall follow the restrictions on his travel and
3    release as set forth above.
4           IT IS SO ORDERED.
5    Dated: November 5, 2019
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                          U.S. v. Zappa, 15-CR-0184 WBS
